Citation Nr: 0027643	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
peritendinitis of the right shoulder.  

2.  Entitlement to an increased rating for peritendinitis of 
the left shoulder, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to October 
1991.  

Service connection was established in a for bilateral 
peritendinitis of the shoulder in a May 1992 rating decision.  
A noncompensable rating was assigned for bilateral 
disability.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
wherein the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico denied the veteran's 
claim for an increased rating for the service-connected 
disability in the right shoulder and granted a 10 percent 
rating for disability in the left shoulder.  Because this is 
not a claim concerning the initial disability rating for 
service-connected disability, the holding of Fenderson v. 
West, 12 Vet. App. 119 (1999) does not apply.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Peritendinitis of the right shoulder is currently 
manifested by a range of motion characterized by 160 degrees 
of flexion and 165 degrees of abduction with objective 
evidence of pain within the last degree the range of motion.  

3.  Peritendinitis of the left shoulder is currently 
manifested by a range of motion characterized by 140 degrees 
of flexion and 130 degrees of abduction with objective 
evidence of pain within the last degree the range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for peritendinitis 
of the right shoulder have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Codes 5099-5024, 5201; Plate I (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for peritendinitis of the left shoulder have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.27, 4.40, 4.45, 4.59, 4.71a, Codes 5099-5024, 5201; Plate I 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected shoulder disabilities.  That is, he has 
presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, as noted above, service connection 
was established for bilateral peritendinitis of the shoulder 
in a May 1992 rating decision.  A noncompensable rating was 
assigned to the bilateral disability.  In a March 1997 
rating, the disability evaluation for disability in the right 
shoulder was confirmed and continued at a 0 percent under the 
provision of 38 C.F.R. § 4.71a, Code 5099-5024.  However, the 
RO increased the disability rating for disability in the left 
shoulder to 100 percent from October 31, 1996 under 
38 C.F.R. § 4.30 for convalescence following reconstructive 
surgery and to 10 percent from January 1997 under the 
provisions of 38 C.F.R. § 4.71a, Code 5024.  

The veteran contends that both shoulders are productive of 
constant pain, limitation of motion and the need for 
continual outpatient treatment.  As a consequence, he 
believes that he is entitled to higher evaluations.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "50-, used in the veteran's case 
pertains to acute, subacute and chronic diseases of the 
musculoskeletal diseases.  

Peritendinitis may be rated analogously to tenosynovitis, 
under the provision of 38 C.F.R. § 4.71a., Code 5024.  
Diseases under diagnostic codes 5013 through 5024 are rated 
on limitation of motion of affected parts as degenerative 
arthritis.  Id.  

It is important to note that the minimal rating for 
limitation of motion in the shoulder is 20 percent, as noted 
under the provisions of 38 C.F.R. § 4.71a, Code 5201.  A 20 
percent rating requires limitation of motion to the shoulder 
level.  In every instance, as in this case, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Results of VA examinations conducted in February 1997 and 
October 1999 and reports of outpatient treatment from January 
1996 have been considered.  However, the report of the 
October 1999 VA examination provides the most complete 
description of the veteran's bilateral shoulder disability.  

LIMITATION OF MOTION

In the right shoulder, the veteran demonstrated flexion to 
160 degrees.  Also, abduction in the shoulder was to 165 
degrees.  Hence, he has not shown limitation of motion to the 
shoulder level that is required for a compensable rating 
under the rating schedule.  See, 38 C.F.R. § 4.71a, Code 5201 
and Plate I.  

In the left shoulder, the veteran demonstrated flexion to 140 
and abduction 130 degrees.  As a consequence, the veteran has 
not demonstrated the type of limitation of motion in the left 
shoulder that would warrant a higher evaluation.  See, 
38 C.F.R. § 4.71a, Code 5201 and Plate I.  

FUNCTIONAL LOSS

The Board must consider whether the veteran has demonstrated 
the functional loss due to pain that would be equivalent to 
an evaluation in excess of the current schedular ratings of 0 
percent for the right shoulder and 10 percent for the left 
shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

At the October 1999 VA examination, the veteran demonstrated 
painful motion at the last degree of range of motion in each 
shoulder.  Consequently, functional loss due to pain is not 
shown to be equivalent to compensable limitation of motion.  
That is, the veteran has not shown that due to pain, his arm 
movement is limited to the shoulder level on either side.  

However, with respect to the left shoulder, the RO has 
assigned a 10 percent rating for functional loss due to pain 
because of objective evidence of painful motion.  See, De 
Luca, supra.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against an evaluation in 
excess of 10 percent for peritendinitis of the left shoulder.  
Likewise, the preponderance of the evidence is against a 
compensable evaluation for peritendinitis of the right 
shoulder.  

EXTRASCHEDULAR RATINGS

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  In the 
veteran's case, he was hospitalized in November 1996 for 
capsular reconstruction of the left shoulder due to 
instability.  Thereafter, he was provided a period of 
convalescence under the provisions of 38 C.F.R. § 4.30.  
However, he has not required any additional hospitalizations 
since that time.  Thus, he has not demonstrated the need for 
frequent hospitalization.  

Moreover, the veteran has not shown that the service-
connected disabilities are productive of marked impairment of 
his employment.  The report of the October 1999 VA 
examination shows that the veteran reported that he had 
worked as a handyman at a hotel since 1993.  He reported that 
in the year prior to his examination he had been absent from 
work on six occasions due to his service-connected 
disabilities.  The current disability evaluations reflect 
consideration of the impact of his disability on his 
vocational activities.  38 C.F.R. § 4.10.  However, 
currently, the record does not contain such extraordinary 
circumstances that would warrant referral for consideration 
of an extraschedular rating.  


ORDER

Entitlement to a compensable rating for peritendinitis of the 
right shoulder is denied.

Entitlement to an increased rating for peritendinitis of the 
left shoulder is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

